Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 1 of 17 Page ID #:12




                       EXHIBIT A
                                                                               20STCV16299
                Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 2 of 17 Page ID #:13
                                 Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer; Michelle Williams Court


  Electronically FILED y Superior Court of California, County of Los Angeles on 04/29/2020 12:24 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk

                        Mohamed Eldessouky, Esq., State Bar No. 289955
                   1    mohamed@eldessoukylaw.com
                        Maria E. Garcia, Esq., State Bar No. 321700
                   2
                        maria@eldessoukylaw.com
                   3    ELDESSOUKY LAW, APC
                        17139 Bellflower Blvd., Suite 202
                   4    Bellflower. CA 90706
                        Telephone: (562) 461-0995
                   5    Facsimile: (562)461-0998
                   6
                     Attorneys for Plaintiff
                   7 MARSHALL KNIGHT

                   8

                   9                          IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
          00
          os                                               IN AND FOR THE COUNTY OF LOS ANGELES
          01
          o      10

O§        ^      11     MARSHALL KNIGHT                                                          CaseNo.           20STCV1 6299
                 12                                                                              UNLIMITED JURISDICTION
 ^ 0 o                                           Plaintiff,
                 13                                                                              COMPLAINT FOR DAMAGES FOR:
                        V.
                                                                                                  1. Disability Discrimination (Cal. Gov't Code
^ PP O _          14
^ S CU)                                                                                              § 12940(a));
p s « 01             AIR PRODUCTS AND CHEMICALS,                                                 2. Failure to Accommodate (Cal. Gov't Code
oils
05 S C3 J.
                  15 INC., a corporation; and DOES 1 through                                         § 12940(m));
|li5              16 25, inclusive                                                               3. Failure to Engage in an Interactive Process
                                                                                                     (Cal. Gov't Code § 12940(n));
Is i              17
                                                 Defendants.
                                                                                                 4. Retaliation under FEHA (Cal. Gov't Code
                                                                                                     § 12940(h));
           V      18
           0
           0
                                                                                                 5. Failure to Prevent Harassment and
          ji                                                                                         Discrimination (Cal. Gov't Code § 12940(k));
           04     19
                                                                                                 6. Retaliation under CFRA (Cal. Gov't Code
                 20                                                                                  § 12945.2(0(1)); and
                                                                                                 7. Wrongful Termination in Violation of Public
                 21                                                                                  Policy.
                  22
                                                                                                 DEMAND FOR JURY TRIAL
                  23

                  24

                  25                Plaintiff MARSHALL KNIGHT, by and through his attorney, alleges against Defendants,

                  26 and each of them, as follows:

                  27                                                           JURISDICTION AND VENUE

                  28                 1.         Jurisdiction is conferred on the Court over Defendants named herein as they are
                                                                                                   -1-
                                                                                  COMPLAINT FOR DAMAGES
             Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 3 of 17 Page ID #:14




               1 residents of the State of California, and/or conducts business in the State of California. Jurisdiction

               2 is conferred on this Court as to all causes of action as they arise under state statutory or common law.

               3           2.     Venue is proper in this Court because Defendants reside in this County or conducts

               4 business in this County, and because a substantial part of the events and omissions giving rise to

               5 Plaintiffs causes of action occurred in this County.

               6                                              THE PARTIES

                7          3.      Plaintiff is, and at all times material hereto was an individual residing in the County

                8 of Los Angeles, State of California.

                9          4.      Plaintiff is informed, believes and on that basis alleges that at all times relevant
        00
        g      10 herein, Defendant AIR PRODUCTS AND CHEMICALS, INC. (“Defendant”), was a corporation
^p      ^      11   doing business under the laws of the State of California, in the County of Los Angeles.
^    va 2      12          5.     Plaintiff is informed and believes, and based upon such information and belief, alleges
to
5 ro 5         13 that Defendants DOES 1 through 25 are employed by Defendant, or acted in partnership with AIR
3  ►2
to 3 S —       14 PRODUCTS AND CHEMICALS, INC., in hiring, training, supervising, and retaining Defendants

Sill           15 DOES 1 through 25.
05 S 53 J,
               16          6.      The true names and capacities of Defendants sued herein as Does 1 through 25,
R O'" «
        1 ''        inclusive, are unknown to Plaintiff, who therefore sues such Defendants by such fictitious names
                    pursuant to Code of Civil Procedure § 474. Plaintiff alleges that each fictitiously named Defendant
        2      18
        0
        S      19   acted or failed to act in such a manner that each has contributed in proximately causing the damages

               20   to Plaintiff as herein alleged. Plaintiff will seek leave of Court to amend this Complaint to set forth

               21   their true names and capacities when ascertained.

               22          7.      All of the acts and failures to act alleged herein were duly performed by and

               23   attributable to all Defendants, each acting as a successor, agent, alter ego, employee, indirect

               24   employer, joint employer, integrated enterprise and/or under the direction and control of the others,

               25   except as specifically alleged otherwise. Said acts and failures to act were within the scope of such

               26 agency and/or employment, and each Defendant participated in, approved and/or ratified the
               27   unlawful acts and omissions by the other Defendants complained of herein. Whenever and wherever

               28 reference is made in this Complaint to any act by a Defendant or Defendants, such allegations and
                                                                      -2-
                                                           COMPLMNT FOR DAMAGES
                  Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 4 of 17 Page ID #:15




                    1 reference shall also be deemed to mean the acts and failures to act of each Defendant acting

                    2 individually, jointly, and/or severally.

                    3                  FACTS COMIMON TO MORE THAN ONE CAUSE OF ACTION

                    4           8.      Plaintiff commenced his employment with Defendant as a Driver on May 31, 2016.

                    5           9.      Throughout Plaintiffs employment, he competently executed all tasks.

                    6           10.     On May 25, 2017, Plaintiff suffered an injury to his right knee during the course of

                    7 his employment. Plaintiff reported the injury to Defendant and took a few days off in the hopes that

                    8 his injury would subside.

                    9           11.     On June 1,2017, while Plaintiff was taking off work time to recover from his injury,
            CO

            §      10 Plaintiff was suspended for two days without pay for taking 12 days off over the span of 11 months.
     o      2      11    These absences were due to his own personal illness, as well as those of his wife and child.
O M
siLs 12                         12.     Plaintiff did not see improvement following a few days of rest. Defendant referred
 -5 O w
 •       b- ..
     ro 5
^ >0 ^             13 Plaintiff to a medical provider for treatment. On June 5, 2017, Plaintiff was issued work restrictions
   PQ
>4 PQ O —          14    consisting of: limited standing and walking, no motor vehicle driving at work, no kneeling, squatting,
M u
^
Sr 0) Cm
   j
5 5
O  o o^01          15    climbing, or ladders, no push, no pull, and no lifting greater than 15 pounds. Defendant refused to
w ^     o
                         accommodate PlaintifTs work restrictions and instead placed him on medical leave.
B 2!        O
            \o     1*7
                   17           13.     Plaintiffs June 5, 2017 work restrictions were extended through July 24, 2017. On
H-          S
 ^           jj    18 July 25, 2017, Plaintiffs work restrictions were modified to: no climbing ladders, and no repetitive
            d
            0
            £      19 kneeling or squatting, the restrictions were to remain in place through August 8, 2017.

                   20           14.     Plaintiff was still in pain, his knee was swollen and he had trouble walking. Plaintiff

                   21    informed his supervisor that he wanted a second medical opinion. Almost a year after Plaintiff

                   22 requested a second medical opinion. Plaintiffs qualified medical examiner determined that

                   23 Plaintiffs initial medical provider was not qualified to provide the proper care needed by Plaintiff

                   24 and had provided Plaintiff “marginal treatment without any focused idea of [Plaintiffs injury]”.

                   25           15.     On August 20, 2017, Plaintiff sought a second medical opinion, with a chiropractor,

                   26 and was placed on temporary total disability and referred him for a consultation with an orthopedic

                   27 surgeon.

                   28           16.     On February 7, 2018, Plaintiff was evaluated by an orthopedic surgeon.             The
                                                                          -3-
                                                                 COMPLAINT FOR DAMAGES
             Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 5 of 17 Page ID #:16




               1    orthopedic surgeon determined that Plaintiff was able to perform sedentary work and issued work

               2 restrictions from February 7, 2018 through March 7, 2018 as follows: no squatting, kneeling,

               3 climbing, no lifting over 30 lbs.
               4           17.       On February 9, 2018, Plaintiff sent a fax to his direct supervisor updating him on his

               5 medical status and work restrictions. Plaintiffs direct supervisor called Plaintiff and informed him
               6 that the company would not be able to accommodate his work restrictions and he needed to continue

               7 on disability.

               8           18.       On February 28, 2018, Plaintiffs orthopedic surgeon placed Plaintiff on temporary

               9 total disability.
        00
        o\
        g     10           19.       On July 30, 2018, Plaintiff underwent a qualified medical evaluation with a board
  N     -
      I "
^ I « S 12
                    certified orthopedic surgeon. In his report, the qualified medical examiner states that “Mr. Knight is

                    fit to perform his usual and customary work restrictions and that Plaintiff “should have been on
       °r
        S     13 modified duty and he never should have been on [temporary total disability]”. The qualified medical
  ^c
>< n u —      14 examiner further noted that Plaintiff could be treated with a knee brace, anti-inflammatory
D 5 ®S
O i |§        15 medications, and intermittent corticosteroid injections.

              16           20.       On August 1, 2018, Defendant issued a letter to Plaintiff indicating that he would be
        Cl    1-T
m iH    VO
        ^     17    terminated effective August 2, 2018 because his workers’ compensation claim had not yet been

        2
        8
              18 approved and he had been absent for more than 12 months, which was the maximum period of unpaid
        O
        £     19 leave available to him, and he had not given an indication of when, or if he would be able to perform

              20 the essential functions of his position as a truck driver.

              21           21.       Had Defendant not taken the hasty decision to improperly terminate Plaintiff, and awaited

              22 the qualified medical evaluation report, they would have received the indication that at the time of his

              23 termination he was able to perform the essential functions of his position.
              24           22.       On July 30, 2019, Plaintiff obtained a right to sue letter from the Department of Fair

              25 Employment and Housing (“DFEH”), Matter Number: 201907-07018630.

              26 ///

              27 ///

              28 ///
                                                                        -4-
                                                            COMPLAlN'r FOR DAMAGES
               Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 6 of 17 Page ID #:17




                 1                                        FIRST CAUSE OF ACTION

                 2                     DISABILITY DISCRIMINATION IN VIOLATION OF FEHA

                 3                                  (CAL. GOV'T CODE § 12940(a) et seq.)

                 4                              (Against All Defendants Inclusive of DOES 1-25)

                 5           23.      Plaintiff alleges and incorporates by reference the allegations in the preceding

                 6 paragraphs as though fully set forth herein.

                 7           24.      The California Fair Employment and Housing Act ("FEHA") prohibits employers

                 8 from discharging or otherwise discriminating against an employee on the basis of disability in

                 9 compensation, terms, conditions, or privileges of employment. Cal. Gov’t Code § 12940(a).
          00
          ot
          g     10           25.     At all times mentioned in this Complaint, Plaintiff was an “eligible employee” under
           I

   N      ^
                      the California Labor and Government Codes.
9° i ''
< * VO S        12           26.     At all times mentioned in this Complaint, Defendant was a “covered employer” under

                      FEHA, Cal. Gov't Code § 12900, et seq., as Defendant employed 5 or more people to perform services
   .a <
>4 QQ O —       14    for a salary or wage in the State of California.
^ ^ utfi

O I I § 15                   27.     Plaintiff suffered from a disability during his employment with Defendants. Plaintiff
 S C3 J.
|»||            16
                      was subjected to discrimination and adverse employment action when, on August 2, 2018, his

                      employment was tenninated for needing medical leave of absence and suffering from a disability.
* ts.     W
          «     18           28.     Plaintiff reasonably believes he can perform the essential functions of multiple
          8
          O
          S     19 employment positions with Defendants, including, but not limited to, truck driver.

                20           29.     Plaintiff was able to perform the essential functions of his job with reasonable

                21    accommodation at the time of his termination.
                22            30     Plaintiff is informed and believes, and thereon alleges, that hi.s disability, and need for

                23    medical leave of absence, were substantial motivating rea.sons for Defendant’s deci.sion to terminate

                24    his employment, in violation of Government Code § 12940, el seq.

                25            31.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

                26 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

                27    and other damages to be proven at time of trial.

                 28           32.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
                                                                        -5-
                                                             COMPI.A1NT FOR DAMAGES
              Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 7 of 17 Page ID #:18




                1    has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

                2 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

                3           33.    The unlawful conduct alleged above was engaged in by supervisors and/or managing

                4 agents of each of the Defendants who were acting at all times relevant to this Complaint within the

                5 scope and course of their employment. Defendants are liable for the conduct of said agents and

                6 employees under the doctrine of strict liability.
                7           34.     Defendants committed these acts maliciously, fraudulently, and oppressively in

                8 conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged
                9 herein. These acts were committed with the knowledge of employees’ lack of fitness in the workplace
        00
        o\
        ON
        o      10 but were allowed to proceed, managing agents of Defendants. Plaintiff is therefore
               ll    entitled to recover punitive damages from Defendants in an amount according to proof at trial.
oS      ^
5i-5.5^ s
      o S2.
               12           35.     As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

               13 order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys’ fees and costs
   ^
 nu­
^n             14 incurred in this litigation in an amount according to proof at trial.

olio
   ^ Ov        15                                    SECOND CAUSE OF ACTION

               16                    FAILURE TO ACCOMMODATE IN VIOLATION OF FEHA


        i0)
               17

                18
                                                (CAL. GOV’T CODE § 12940(m) et seq.)

                                            (Against All Defendants Inclusive of DOES 1-25)
         a
         e
                19          36.     Plaintiff alleges and incorporates by reference the allegations in the preceding

               20 paragraphs as though fully set forth herein.

               21           37.     Defendants had an affirmative duty to make reasonable accommodations for

               22    Plaintiffs disability. This duty arises even if an accommodation is not requested. Defendants

               23 breached this duty first when they refused to accommodate Plaintiffs works restrictions of June 5,

               24 2017 and February 7, 2018 along with the corresponding extensions, and subsequently when they

                25 terminated Plaintiff on August 2, 2018, without accommodating Plaintiffs disability and work

                26 restrictions.
                27           38.    Defendants failed to allow Plaintiff adequate time to return to work.

                28           39.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
                                                                      -6-
                                                           COMPLAINT FOR DAMAGES
              Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 8 of 17 Page ID #:19




                1    has suffered special damages, including, but not limited to, past and future loss of income, benefits,
                2 and other damages to be proven at time of trial.

                3           40.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

                4 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

                5 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of

                6 trial.

                 7          41.     The unlawful conduct alleged above was engaged in by the officers, directors,

                 8 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
                 9 to this Complaint within the scope and course of their employment. Defendants are liable for the
         OQ
         0>
         0\
         o      10 conduct of said agents and employees under the doctrine of strict liability.
  n                                 Defendants committed these acts maliciously, fraudulently and oppressively in
                11          42.
u8
 4 •x yn ^      12 conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged

I" s
 s ®
^ >0
         TT
       b K
  *11 0\ d
                13 herein. These acts were committed with the knowledge of employees’ lack of fitness in the
^ GQ U —        14 workplace but i were allowed to proceed, by officers, directors, and/or managing agents of
» ^ utt)
D It S? O'
o 0 is          15 Defendants. Plaintiff is therefore entitled to recover punitive damages from Defendants in an

                16 amount according to proof at trial.

         i
         0)
                17

                18
                                                         THIRD CAUSE OF ACTION

                                       FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS
         a
         o
                19                                        IN VIOLATION OF FEHA

                20                                 (CAL. GOV'T CODE § 12940(n) et seq.)

                21                      (Against All Corporate Defendants Inclusive of DOES 1-25)

                22           43.     Plaintiff alleges and incorporates by reference the allegations in the proceeding

                23   paragraphs as though fully set forth herein.

                24           44.     Plaintiff was diagnosed with a disability that limited Plaintiff in major life activities,

                25   including, but not limited to, working. Defendants knew about Plaintiffs disability. Despite his

                26 disability. Plaintiff was qualified and able to perform the essential functions of his job with a
                27   reasonable accommodation or continued medical leave.

                28 ///
                                                                      •7-
                                                             COMPLAINT FOR DAMAGES
            Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 9 of 17 Page ID #:20




              1          45.     Plaintiff maintained Defendants informed of his need for continued time off to cope

              2    with his disability. Plaintiff timely followed protocol and made sure his employer received the

              3 required information.

              4           46.    Defendants failed to engage in a good faith interactive process to determine whether

              5    further reasonable accommodation, or current reasonable accommodations of extended medical

               6   eave, could be made to ensure Plaintiff could return to work and perform the essential functions of

               7   his job, or other open positions with Defendants. Instead, Defendants choose to not to accommodate

               8 Plaintiffs need for additional accommodation and leave from work.
               9          47.     Defendants failed to perform an individual assessment of Plaintiff s ability to perform
       CO
       ot
       §      10 the essential functions of any position with Defendant, either with or without a reasonable

Ow    ^
       9 11        accommodation.
^  VO S       12                  Defendant’s failure to engage in the interactive process was a substantial factor in
                          48.
Bt     ^
                   causing Plaintiff harm.
>< n d — 14               49.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
X ^ uW
D S S? ON          has suffered special damages, including, but not limited to, past and future loss of income, benefits,
oils
CO cs
||||          16 and other damages to be proven at time of trial.


       I«fl
                          50.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

              18 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
        0
       £      19 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.
              20           51.    The unlawful conduct alleged above was engaged in by the officers, directors,

              21 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
              22 to this Complaint within the scope and course of their employment. Defendants are liable for the
              23 conduct of said agents and employees under the doctrine of strict liability.
              24           52.    Defendants committed these acts maliciously, fraudulently and oppressively in

              25 conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged
              26 herein. These acts were committed with the knowledge of employees’ lack of fitness in the workplace
              27 but were allowed to proceed, managing agents of Defendants. Plaintiff is therefore entitled to recover
              28 punitive damages from Defendants in an amount according to proof at trial.
                                                                     -8-
                                                          COMPLAINT FOR OAMAGKS
             Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 10 of 17 Page ID #:21




                 1           53.     As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

                 2 order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys’ fees and costs

                 3 incurred in this litigation in an amount according to proof at trial.

                 4                                     FOURTH CAUSE OF ACTION

                 5                              RETALIATION IN VIOLATION OF FEHA

                  6                                (CAL. GOV'T CODE § 12940(h) et seq.)

                  7                           (Against All Defendants Inclusive of DOES 1-25)

                  8          54.     Plaintiff alleges and incorporates by reference the allegations in the proceeding

                  9 paragraphs as though fully set forth herein.
            OQ
            OV
            §    10          55.     California law further protects employees from retaliation for exercising the right to

..o         5    tl   oppose a practice prohibited by FEHA, Cal. Gov't Code, § 12900, et seq.
o«          ^
5      ^ 2 12                56.     Plaintiffs requests for accommodation of his work restrictions and his medical leave

                      related to his disability were motivating reasons for his termination.
J ^ ^
>* 03 U          14          57.     Defendant’s retaliatory conduct was a substantial factor in causing Plaintiffs harm.
M S bin
P ft « O'                    58.     Defendants committed unlawful retaliation in violation of Section 12940, subdivision
O o I § 15
SaS-
  v
  n    0)   ^    16 (h), by terminating Plaintiff for seeking accommodation and opposing disability discrimination,
       PQ
Q o\
            I
            «a
                      practices prohibited by FEHA. Plaintiff was subjected to discrimination and adverse employment

                 18 action by Defendants because of his disability. Specifically, Defendants terminated Plaintiff for his
             o
            S    19   request for time off to deal with his disability. In addition, Defendant refused to accommodate

                 20 Plaintiffs disability.

                 21           59.    Defendants, by and through its supervisors and/or agents, discriminated and retaliated

                 22 against Plaintiff because of his disability. Plaintiff was subjected to discrimination and adverse

                 23 employment action by Defendants because of his disability. Specifically, Defendants terminated
                 24 Plaintiff for requesting, and needing, medical leave of absence related to his disability.

                 25           60.     Plaintiff is informed and believes, and thereon alleges, that his disability, along with

                 26 the possibility that he might require leave for treatment in the future, were substantial motivating

                 27 factors in Defendants’ decision to treat him differently from similarly situated non-disabled

                 28 employees. Plaintiff further alleges, on information and belief, that he was subjected to different terms
                                                                       -9-
                                                             COMPLAIN T FOR DAMAGES
             Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 11 of 17 Page ID #:22




                1 and conditions of employment than his non-disabled co-workers.

                2          61.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

                3 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

                4 and other damages to be proven at time of trial.

                5          62.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

                6 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
                7 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

                8          63.     The unlawful conduct alleged above was engaged in by supervisors and/or managing

                9 agents of each of the Defendants who were acting at all times relevant to this Complaint within the
        00
        o\
        g      10 scope and course of their employment. Defendants are liable for the conduct of said agents and

r.O 2          11   employees under the doctrine of strict liability.
On ^
5 .-a VO 2     12          64.     Defendants committed these acts maliciously, fraudulently, and oppressively in
sf ^°^
5 ro K         13 conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged
< ^ ON a
^MO_           14 herein. These acts were committed with the knowledge of employees’ lack of fitness in the workplace
X ^ Cm
^ S SS         1C but were allowed to proceed, by managing agents of Defendants. Plaintiff is therefore entitled to
oils
CA ci M
|1|| 16             recover punitive damages from Defendants in an amount according to proof at trial.
^5 O'   m'
m2      S      17          65.     As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

   ""   j>     18 order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys’ fees and costs
        8
        0
        g      19 incurred in this litigation in an amount according to proof at trial.

               20                                       FIFTH CAUSE OF ACTION

               21             FAILURE TO PREVENT DISCRIMINATION IN VIOLATION OF FEHA

               22                                 (CAL. GOVT CODE § 12940(k) et seq.)

               23                            (Against All Defendants Inclusive of DOES 1-25)

               24           66.     Plaintiff alleges and incorporates by reference the allegations in the proceeding

               25 paragraphs as though fully set forth herein.

               26           67.     Defendants failed to take all reasonable steps to prevent harassment and discrimination

               27 against Plaintiff from occurring and failed to take immediate corrective action to remedy the

               28 discrimination, in violation of FEHA, Cal. Gov't Code § 12940(k)).
                                                                        -10-
                                                            COMPLAINT FOR DAMAGES
        Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 12 of 17 Page ID #:23




            1           68.     Specifically, Defendants failed to take any disciplinary measures to prevent and/or

            2    remedy the discrimination against Plaintiff, such as issuing a formal warning, providing counseling,

            3    or imposing probation, suspension, or termination, or conducting a prompt and thorough investigation

            4    into discrimination, and retaliation, that are the subject of this lawsuit.

            5            69.     As a direct and proximate result of the unlawful conduct of the Defendants and

            6 Defendants failure to act, Plaintiff has suffered special damages, including, but not limited to, past
            7    and future loss of income, benefits, and other damages to be proven at time of trial.

            8            70.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

            9 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
       CO
                 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.
       §    10
ri ®   5    11           71.     The unlawful conduct alleged above was engaged in by supervisors and/or managing
On     ^
            12   agents of each of the Defendants who were acting at all times relevant to this Complaint within the

                 scope and course of their employment. Defendants are liable for the conduct of said agents and
>4 n S -    14   employees under the doctrine of strict liability.
   ^ Ulf>
                         72.     Defendants committed these acts maliciously, fraudulently, and oppressively in
oils
05 S C3 J,
           15
            16   conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged

                 herein. These acts were committed with the knowledge of employees’ lack of fitness in the workplace
  fH
       I 1’
        V   18   but were allowed to proceed managing agents of Defendants. Plaintiff is therefore

       I         entitled to recover punitive damages from Defendants in an amount according to proof at trial.

            20           73.     Asa result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

            21    order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys’ fees and costs

            22    incurred in this litigation in an amount according to proof at trial.

            23                                        SIXTH CAUSE OF ACTION

            24                                RETALIATION IN VIOLATION OF CFRA

            25                                    (CAL. GOVT CODE § 12945.2(l)(l))

            26                              (Against All Defendants Inclusive of DOES 1-25)

            27            lA.     Plaintiff alleges and incorporates by reference the allegations in the proceeding

            28 paragraphs as though fully set forth herein.
                                                                      -11-
                                                          COMPLAIN'I' FOR DAMAGES
             Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 13 of 17 Page ID #:24




                1           75.    The California Family Rights Act (“CFRA”), Cal. Gov't Code § 12945.2, et seq.,

                2   ensures employee leave rights for, inter alia, an employee’s own serious health condition.

                3           76.    California Government Code section 12945.2 (t) states, in part, it is unlawful to

                4   “retaliate against any individual because of his or her exercise of the right to family care or medical

                5 leave as provided by CFRA”.
                6           77.    Plaintiff is informed and believes, and thereon alleges that he was discriminated and

                7   retaliated against in the terms and conditions of his employment, as outlined above, as a result of

                8 exercising his right to request and/or take medical leave from his employment.

                9           78.     Plaintiff was an “eligible employee” under the California Family Rights Act
       00
       0\
       g       10 ("CFRA”).

                            79.    Defendants were a “covered employer” under the CFRA.
On
               12           80.    Plaintiff provided employer Defendants with adequate notice of Plaintiff s request for

               13   protected medical leave.
   .a < I'
>4 n u —       14           81.    Plaintiff took medical leave from his employment for reasons covered under the
^ ^ utt)

oils
||l$           16
                    CFRA, including Plaintiffs own serious medical condition.
                            82.     Defendants violated the CFRA, and retaliated against Plaintiff by retaliating and

Is I -              terminating his employment for taking protected leave from work.

        si
        fl     18           83.    Defendants had a legal duty to not interfere or retaliate with Plaintiffs rights under
        o
       £       19 the CFRA.

               20           84.    Plaintiff is informed and believes and thereon alleges that Defendants willfully and/or

               21   with reckless indifference, violated the CFRA, California Government Code Section 12945.2, by
               22   retaliating against Plaintiff for exercising his right to take a medical leave. Such actions have resulted

               23   in damage and injury to Plaintiff as alleged herein.

               24           85.    Plaintiffs disability and assertion of his right to CFRA leave were motivating reasons

               25   for his termination.

               26           86.    Defendants’ retaliatory conduct was a substantial factor in causing Plaintiffs harm.

               27           87.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

               28 has suffered special damages, including, but not limited to, past and future loss of income, benefits.
                                                                       -12-
                                                           COMPLAINT FOR DAMAGES
         Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 14 of 17 Page ID #:25




             1    and other damages to be proven at time of trial.

             2           88.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

             3    has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

             4 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

             5           89.     The unlawful conduct alleged above was engaged in by the officers, directors,

             6 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
              7 to this Complaint within the scope and course of their employment. Defendants are liable for the

              8 conduct of said agents and employees under the doctrine of strict liability.

              9          90.     Defendants committed these acts maliciously, fraudulently, and oppressively in
        OQ

        g    10 conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged
         I
   M    fH
                  herein. These acts were committed with the knowledge of employees’ lack of fitness in the workplace
oi i?
5!:S^S 12         but were allowed to proceed, by managing agents of Defendants. Plaintiff is therefore entitled to
& °^         13 recover punitive damages from Defendants in an amount according to proof at trial.
   ^ ^ fe
   no —
>4 «         14           91.    As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in
M u
£J 0)
a S               order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys’ fees and costs
oils
(A CS Q 13
             16 incurred in this litigation in an amount according to proof at trial.

«§ I    «    18
                                                     SEVENTH CAUSE OF ACTION

                                WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
         p
         0
        S    19                       (Against All Corporate Defendants Inclusive of DOES 1-25)

             20           92.    Plaintiff alleges and incorporates by reference the allegations in the proceeding

             21   paragraphs as though fully set forth herein.

             22           93.    At all times relevant to this Complaint, FEHA was in full force and effect and binding

             23 upon Defendants. FEHA prohibits employers from discharging or otherwise discriminating or

             24 retaliating against an employee on the basis of disability in compensation, terms, conditions, or

             25 privileges of employment. Cal. Gov't Code § 12940(a).

             26           94.     It is “the public policy of this state that it is necessary to protect and safeguard the

             27 right and opportunity of all persons to seek, obtain, and hold employment without discrimination or

             28 abridgment on account of. . . physical disability, mentally disability, [or] medical condition.” Cal.
                                                                     -13-
                                                          COMPLAIN T KOR DAMAGES
            Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 15 of 17 Page ID #:26




               1 Gov't Code § 12920.

               2           95.     Defendants violated California public policy by terminating Plaintiffs employment

               3 because of his disability, and right to take medical leave. The termination was in violation of
               4 fundamental, substantial public policies of this state, including, but not limited to the FEHA, CFRA,

               5 and FMLA.

               6           96.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

               7 has suffered actual, consequential, and incidental damages, including without limitation, loss of

               8 regular employment and loss of career advancement opportunities in an amount subject to proof at

               9 trial.
       00
       OV
       s      10           97.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
        1


                   has suffered, and continues to suffer, substantial earnings and job benefits, in addition to humiliation,
oi            “
3*^2 12            embarrassment, and mental and emotional distress in an amount exceeding jurisdictional limits, the
gT" ° ^            precise amount of which is subject to proof at trial.
  ^ ^ fe
^ ffl o -     14           98.     Defendants' acts were committed maliciously, fraudulently, and oppressively, with the
X ^ uw
o||g          15 wrongful intention of harming Plaintiff. Therefore, Plaintiff is entitled to punitive damages in amount

I si# 16           subject to proof at trial.
a2     S      17           99.     Defendants' wrongful conduct has also necessitated the retention of legal counsel to

       2      18 pursue Plaintiffs claims, the costs of which should be borne by Defendants.
                                                         PRAYER FOR RELIEF

              20           WHEREFORE, Plaintiff prays for judgment against defendant, and each of them, as

              21   follows:

              22           1.      For all actual, consequential, and incidental financial losses, including but not limited

              23                   to, loss of earnings and employment benefits, together with prejudgment interest,

              24                   according to proof;

              25          •2.      For declaratory relief;

              26           3.      For compensatory, general, and special damages, including front pay, in an amount

              27                   according to proof;

              28           4.       For punitive damages;
                                                                      -14-
                                                             COMPLAINT FOR DAMAGES
        Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 16 of 17 Page ID #:27




             1          5.     For statutory attorneys’ fees;

             2          6.     For prejudgment and post-judgment interest according to any applicable provision of

             3                 law, according to proof;

             4          7.     For costs of suit;

             5          8.     For expert witness fees pursuant to FEHA; and

             6          9.     For such other and further relief as the Court may deem just and proper.

             7
                 Dated: April 29, 2020                                 ELDESSOUKY LAW, APC
             8
             9                                                         By:
       00
       Ot                                                                    Mohamed Eldessouky, Esq.
       o\   10
       o                                                                     Attorneys for Plaintiff
       *    11                                                               MARSHALL KNIGHT

            12
  “Nr
3 Jg S      13
pN n o _    14
D ft
oils^       15
            16

§2N I12     17
  fH
       0)
       a
            18
       e
       Pu   19
            20

            21
            22

            23

            24

            25

            26
            27

            28
                                                                -15-
                                                      COMPLAIN'I' FOR DAMAGES
Ellectronjcally riLCD by Superior Court ot Caiitomia. County ot Los Angeles on                                t*ccutivo Otticor/CiorR ot Court, by M. Borol,Deputy Clerv.
               Case 2:20-cv-04953-DSF-E Document 1-1 Filed 06/04/20 Page 17 of 17 Page ID #:28
                                                                                                                                                                 SUM-100

                                                            SUMMONS                                                                       FOR COURT USE ONLY
                                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                                  (CITACION JUDICIAL)
      NOTICE TO DEFENDANT:
      (AVISO AL DEMANDADO):
        AIR PRODUCTS AND CHEMICALS, INC., a corporation; and DOES 1 through 25, inclusive


      YOU ARE BEING SUED BY PLAINTIFF:
      (LO ESTA DEMANDANDO EL DEMANDANTE):

       MARSHALL KNIGHT
      NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
      below.
         You liave 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
      served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
      case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
      Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
      court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
      be taken without further warning from the court.
         There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
      referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
      these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomid.org), the California Courts Online Setf-Help Center
      (www.courtinfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE; The court has a statutory lien for waived fees and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
      iA VISO! Lo ban demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
      continuacidn.
         Ticnc 30 DfAS DE CALENDARIO dcspuds de quo lo ontroguon osta citacidn y popolos logoloa poro prosontor una rospuosta por oocnto on osta
      code y hoccr quo sc entregue uno copio ol demondanto. Uno codo o una llamado telofdnica no lo protogon. Su rospuosto por oocrito tiono quo ostar
      en formoto legal corrccto si dcsca que proccscn su caso cn la code. Es posibic quo haya un fonvulario quo ustod puoda usar para su rospuosta.
      Puede enconfrares/os formulanos de la code y mds informacidn en el Centro de Ayuda de las Codes de California (www.sucode.ca.gov), en la
      biblioteca de leyes de su uondado o en la code que le quede mds ceice. Si no puede pagarla cuota de presentaddn, pida al secretan'o de la code que
      lo dd un formulan'o do oxcncidn do pago do cuotao. Si no prosonta su rospuosta a tiompo, puodo pordor ol caso por incumplimionto y la code le podrd
      quitar su sueldo, dinero y bienes sin mds advedencia.
         Hay otros requisites legates. Es recomendable que Home a un abogado inmodiatamento. Si no conoco a un obogado, puodo llamar a un servicio de
       remisidn a abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisites para obtener sen/icios legates gratuitos de un
      programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el ^tio web de California Legal Services,
       (www.lawhetpcalifornia.oig). en el Centro de Ayuda de las Codes de California, (www.sucode.ca.gov) o ponidndose en contacto con la code o el
       colegio de abogados locales. A VISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
       cualquier recuperaddn do $10,000 6 mis de valor recibida modianto un acuordo o una concosiOn do arbitrajo on un caso do dorocho civil. Tiono quo
       pagar el gravamen de la code antes de que la code pueda desechar el caso.
      The name and address of the court is:                                                                      CASE NUMBER: (Numero del Caso):
       (El nombre y direccidn de la code es):
                                                                                                                     20STCV1 6299
        Stanley Mosk Courthouse
        111 N. Hill Street, Los Angeles. CA, 90012
       The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre. la direccidn y el numero
       de telifono del abogado del demandante. o del demandanie que no tiene abogado, es):
        Mohamed Eldessouky, Esq.; Eldessouky Law, APC; 17139 Bellflower Blvd., Ste. 202, Bellflower, CA 90706; (562) 461-0995
       DATE:                                                                   Clerk, l^erri R. Carter Executive Officer/Clerk
                04/29/2020                                                     isec^iario)            M Rarpi                  <MJunlo)
       (Fecha)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
       --------------------------------------------i   NOTICE TO THE PERSON SERVED: You are served
        [SEAL]
                                                       1- [     ] as an individual defendant.
                                                       2.   I   I as the person sued under the fictitious name of (specify):

                                                       3.   I   I on behalf of (specify):

                                                            under:        CCP 416.10 (corporation)                     I    I CCP 416.60 (minor)
                                                                     I   I CCP 416.20 (defunct corporation)            I    I CCP 416.70 (conservatee)
                                                                     I   I CCP 416.40 (association or partnership)     [     ] CCP 416.90 (authorized person)
                                                                   I   I other (spec/fy):
                                                       4.   I   I by personal delivery on (date)                                                                       Page 1 of 1
       Form Adopted for Mandatory Use                                                SUMMONS                                                Code of Civil Procedure §§ dl2.20, 465
       Judicial Courtcil ot California                                                                                                                          ivww.courts.ca.0Ov
       SUM-100 [Rev. July 1.2009]
